MONTHLY SERVICER'S CERTIFICATE CARMAX BUSINESS SERVICES, LLC CARMAX AUTO OWNER TRUST SERIES 2007-3 Collection Period 12/1/07-12/31/07 Determination Date 01/09/2008 Distribution Date 01/15/2008 Pool Balance 1 . Pool Balance on the close of the last day of the preceding Collection Period $ 454,318,484.10 2 . Collections allocable to Principal $ 14,596,092.28 3 . Purchase Amount allocable to Principal $ 0.00 4 . Defaulted Receivables $ 514,636.09 5 . Pool Balance on the close of the last day of the related Collection Period $ 439,207,755.73 (Ln1 - Ln2 - Ln3 - Ln4) 6 . Initial Pool Balance $ 500,000,011.04 Beginning End 7 . Note Balances of Period of Period a. Class A-1 Note Balance $ 49,576,837.38 $ 34,156,866.54 b. Class A-2a Note Balance $ 73,000,000.00 $ 73,000,000.00 c. Class A-2b Floating Rate Note Balance $ 73,000,000.00 $ 73,000,000.00 d. Class A-3a Note Balance $ 61,350,000.00 $ 61,350,000.00 e. Class A-3b Floating Rate NoteBalance $ 70,650,000.00 $ 70,650,000.00 f. Class A-4 Note Balance $ 90,750,000.00 $ 90,750,000.00 g. Class B Note Balance $ 20,000,000.00 $ 20,000,000.00 h. Class C Note Balance $ 11,250,000.00 $ 11,250,000.00 i. Note Balance (sum a - h) $ 449,576,837.38 $ 434,156,866.54 8 . Pool Factors a. Class A-1 Note Pool Factor 0.4957684 0.3415687 b. Class A-2a Note Pool Factor 1.0000000 1.0000000 c. Class A-2b Floating Rate Note Pool Factor 1.0000000 1.0000000 d. Class A-3a Note Pool Factor 1.0000000 1.0000000 e. Class A-3b Floating Rate Note Pool Factor 1.0000000 1.0000000 f. Class A-4 Note Pool Factor 1.0000000 1.0000000 g. Class B Note Pool Factor 1.0000000 1.0000000 h. Class C Note Pool Factor 1.0000000 1.0000000 i. Note Pool Factor 0.8991537 0.8683137 9 . Overcollateralization Target Amount $ 5,050,889.19 10 . Current overcollateralization amount (Pool Balance - Note Balance) $ 5,050,889.19 11 . Weighted Average Coupon % 10.53% 12 . Weighted Average Original Term months 63.49 13 . Weighted Average Remaining Term months 55.17 14 . 1-Month LIBOR for the accrual period ending 01/15/08 5.02750% 15 . Note Rate applicable to the Class A-2b notes for the accrual period ending 01/15/08 5.32750% 16 . Note Rate applicable to the Class A-3b notes for the accrual period ending 01/15/08 5.42750% Collections 17 . Finance Charges: a. Collections allocable to Finance Charge $ 4,018,830.95 b. Liquidation Proceeds allocable to Finance Charge $ 0.00 c. Purchase Amount allocable to Finance Charge $ 0.00 d. Available Finance Charge Collections (sum a - c) $ 4,018,830.95 18 . Principal: a. Collections allocable to Principal $ 14,596,092.28 b. Liquidation Proceeds allocable to Principal $ 0.00 c. Purchase Amount allocable to Principal $ 0.00 d. Available Principal Collections (sum a - c) $ 14,596,092.28 19 . Total Finance Charge and Principal Collections (17d+ 18d) $ 18,614,923.23 20 . Interest Income from Collection Account $ 61,114.83 21 . Simple Interest Advances $ 0.00 22 . Net Swap Receipts $ 16,763.53 23 . Swap Termination Payment Amounts received from Swap Counterparty $ 0.00 24 . Available Collections (Ln19 + 20 + 21 + 22 + 23) $ 18,692,801.59 Available Funds 25 . Available Collections $ 18,692,801.59 26 . Reserve Account Draw Amount $ 0.00 27 . Available Funds $ 18,692,801.59 Application of Available Funds 28 . Total Servicing Fee a. Monthly Servicing Fee $ 378,598.74 b. Amount Unpaid from Prior Months $ 0.00 c. Amount Paid $ 378,598.74 d. Shortfall Amount (a + b - c) $ 0.00 29 . Unreimbursed Servicer Advances $ 0.00 30 . Monthly Net Swap Payment Amount $ 0.00 31 . Senior Swap Termination Payment Amount $ 0.00 32 . Class A Noteholder Interest Amounts a. Class A-1 Monthly Interest $ 233,173.57 b. Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class A-1 Monthly Interest $ 0.00 d. Total Class A-1 Note Interest (sum a - c) $ 233,173.57 e. Class A-2a Monthly Interest $ 316,941.67 f. Additional Note Interest related to Class A-2a Monthly Interest $ 0.00 g. Interest Due on Additional Note Interest related to Class A-2a Monthly Interest $ 0.00 h. Total Class A-2a Note Interest (sum e-g) $ 316,941.67 i. Class A-2b Monthly Interest $ 313,286.60 j. Additional Note Interest related to Class A-2b Monthly $ 0.00 k. Interest Due on Additional Note Interest related to Class A-2b Monthly Interest $ 0.00 l. Total Class A-2b Note Interest (sum i-k) $ 313,286.60 m. Class A-3a Monthly Interest $ 265,338.75 n. Additional Note Interest related to Class A-3a Monthly Interest $ 0.00 o. Interest Due on Additional Note Interest related to Class A-3a Monthly Interest $ 0.00 p. Total Class A-3a Note Interest (sum m-o) $ 265,338.75 q. Class A-3b Monthly Interest $ 308,892.59 r. Additional Note Interest related to Class A-3b Monthly Interest $ 0.00 s. Interest Due on Additional Note Interest related to Class A-3b Monthly Interest $ 0.00 t. Total Class A-3b Note Interest (sum q-s) $ 308,892.59 u. Class A-4 Monthly Interest $ 402,325.00 v. Additional Note Interest related to Class A-4 Monthly Interest $ 0.00 w. Interest Due on Additional Note Interest related to Class A-4 Monthly Interest $ 0.00 x. Total Class A-4 Note Interest (sum u-w) $ 402,325.00 33 . Priority Principal Distributable Amount $ 0.00 34 . Class B Noteholder Interest Amount a. Class B Monthly Interest $ 102,000.00 b. Additional Note Interest related to Class B Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class B Monthly Interest $ 0.00 d. Total Class B Note Interest (sum a-c) $ 102,000.00 35 . Secondary Principal Distributable Amount $ 0.00 36 . Class C Noteholder Interest Amount a. Class C Monthly Interest $ 71,062.50 b. Additional Note Interest related to Class C Monthly Interest $ 0.00 c. Interest Due on Additional Note Interest related to Class C Monthly Interest $ 0.00 d. Total Class C Note Interest (sum a-c) $ 71,062.50 37 . Required Payment Amount (Ln 28 + (sum of Ln30 through Ln 36)) $ 2,391,619.42 38 . Reserve Account Deficiency $ 0.00 39 . Regular Principal Distributable Amount $ 15,419,970.84 40 . Successor Servicer Transition Costs and Additional Servicing Fee, if any $ 0.00 41 . Subordinate Swap Termination Payment Amount $ 0.00 Collection Account Activity 42 . Deposits a. Total Daily Deposits of Finance Charge Collections $ 4,018,830.95 b. Total Daily Deposits of Principal Collections $ 14,596,092.28 c. Withdrawal from Reserve Account $ 0.00 d. Interest Income $ 61,114.83 e. Net Swap Receipt $ 16,763.53 f. Swap Termination Payment Amounts received from Swap Counterparty $ 0.00 g. Total Deposits to Collection Account (sum a - f) $ 18,692,801.59 43 . Withdrawals a. Servicing Fee and Unreimbursed Servicer Advances $ 378,598.74 b. Monthly Net Swap Payment Amount $ 0.00 c. Swap Termination Payment Amounts owed to Swap Counterparty $ 0.00 d. Deposit to Note Payment Account for Monthly Note Interest/Principal $ 17,432,991.52 e. Deposit to Reserve Account $ 0.00 f. Excess Collections (Deposit to Certificate Payment Account for payment to Certificateholder) $ 881,211.33 g. Total Withdrawals from Collection Account (sum a - f) $ 18,692,801.59 Note Payment Account Activity 44 . Deposits a. Class A-1 Interest Distribution $ 233,173.57 b. Class A-2a Interest Distribution $ 316,941.67 c. Class A-2b Interest Distribution $ 313,286.60 d. Class A-3a Interest Distribution $ 265,338.75 e. Class A-3b Interest Distribution $ 308,892.59 f. Class A-4 Interest Distribution $ 402,325.00 g. Class B Interest Distribution $ 102,000.00 h. Class C Interest Distribution $ 71,062.50 i. Class A-1 Principal Distribution $ 15,419,970.84 j. Class A-2a Principal Distribution $ 0.00 k. Class A-2b Principal Distribution $ 0.00 l. Class A-3a Principal Distribution $ 0.00 m. Class A-3b Principal Distribution $ 0.00 n. Class A-4 Principal Distribution $ 0.00 o. Class B Principal Distribution $ 0.00 p. Class C Principal Distribution $ 0.00 q. Total Deposits to Note Payment Account (sum a - p) $ 17,432,991.52 45 . Withdrawals a. Class A-1 Distribution $ 15,653,144.41 b. Class A-2a Distribution $ 316,941.67 c. Class A-2b Distribution $ 313,286.60 d. Class A-3a Distribution $ 265,338.75 e. Class A-3b Distribution $ 308,892.59 f. Class A-4 Distribution $ 402,325.00 g. Class B Distribution $ 102,000.00 h. Class C Distribution $ 71,062.50 i. Total Withdrawals from Note Payment Account (sum a - h) $ 17,432,991.52 Certificate Payment Account Activity 46 . Deposits a. Excess Funds $ 881,211.33 b. Reserve Account surplus (Ln 56) $ 9,314.60 c. Total Deposits to Certificate Payment Account (sum a - b) $ 890,525.93 47 . Withdrawals a. Certificateholder Distribution $ 890,525.93 b. Total Withdrawals from Certificate Payment Account $ 890,525.93 Required Reserve Account Amount 48 . Lesser of: (a or b) a. $2,500,000.00 $ 2,500,000.00 b. Note Balance $ 434,156,866.54 49 . Required Reserve Account Amount $ 2,500,000.00 Reserve Account Reconciliation 50 . Beginning Balance (as of end of preceding Distribution Date) $ 2,500,000.00 51 . Investment Earnings $ 9,314.60 52 . Reserve Account Draw Amount $ 0.00 53 . Reserve Account Amount (Ln 50+ Ln 51- Ln 52) $ 2,509,314.60 54 . Deposit from Available Funds (Ln 43e) $ 0.00 55 . If Reserve Account Balance exceeds Required Reserve Account Amount, payment to a. theNote Payment Account for the payment of principal to the extent of any unfunded Regular Principal Distribution Amount; $ 0.00 b. any Successor Servicer for the payment of any unfunded Transition Costs and Additional Servicing Fee; and $ 0.00 c. the Swap Counterparty for the payment of any unfunded Subordinate Swap Termination Payment Amount $ 0.00 56 . Payment to Certificateholder if Reserve Account Balance exceeds Required Reserve Account Amount and to the extent no unfunded amounts described in Ln 55 exist $ 9,314.60 57 . Ending Balance (Ln53 + Ln54 - Ln55 - Ln56) $ 2,500,000.00 58 . Reserve Account Deficiency (Ln49 - Ln57) $ 0.00 Instructions to the Trustee 59 . Amount to be deposited from the Reserve Account into the Collection Account $ 0.00 60 . Amount to be paid to Servicer from the Collection Account $ 378,598.74 61 . Amount to be paid to the Swap Counterparty from the Collection Account $ 0.00 62 . Amount to be deposited from the Collection Account into the Note Payment Account $ 17,432,991.52 63 . Amount to be deposited from the Collection Account into the Certificate Payment Account $ 881,211.33 64 . Amount to be deposited from the Collection Account into the Reserve Account $ 0.00 65 . Amount to be deposited from the Reserve Account, if Reserve Account Balance exceeds Required Reserve Account Amount, into a. the Note Payment Account for any unfunded Regular Principal Distributable Amount $ 0.00 b. the Certificate Payment Account for payment to the Certificateholder, if no unfunded Regular Principal distributable amount exists $ 9,314.60 66 . Amount to be paid to Class A-1 Noteholders from the Note Payment Account $ 15,653,144.41 67 . Amount to be paid to Class A-2a Noteholders from the Note Payment Account $ 316,941.67 68 . Amount to be paid to Class A-2b Noteholders from the Note Payment Account $ 313,286.60 69 . Amount to be paid to Class A-3a Noteholders from the Note Payment Account $ 265,338.75 70 . Amount to be paid to Class A-3b Noteholders from the Note Payment Account $ 308,892.59 71 . Amount to be paid to Class A-4 Noteholders from the Note Payment Account $ 402,325.00 72 . Amount to be paid to Class B Noteholders from the Note Payment Account $ 102,000.00 73 . Amount to be paid to Class C Noteholders from the Note Payment Account $ 71,062.50 74 . Amount to be paid to Certificateholders from the Certificate Payment Account with respect to Excess Collections and Reserve Account surplus $ 890,525.93 Net Loss and Delinquency Activity 75 . Net Losses with respect to preceding Collection Period $ 514,636.09 76 . Cumulative Net Losses $ 587,451.07 77 . Cumulative Net Loss Percentage 0.1175% 78 . Delinquency Analysis Number of Principal Loans Balance a. 31 to 60 days past due 481 $ 6,701,730.65 b. 61 to 90 days past due 121 $ 1,681,310.68 c. 91 or more days past due 60 $ 806,337.01 d. Total (sum a - c) 662 9,189,378.34 IN WITNESS WHEREOF, the undersigned has duly executed this certificate on January 09, 2008. CARMAX BUSINESS SERVICES, LLC As Servicer By: /s/ Keith D. Browning Name: Keith D. Browning Title: Executive Vice President and Chief Financial Officer
